Citation Nr: 1705166	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  09-26 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis/pneumonia.  

2.  Entitlement to an initial compensable rating for asthma for the period prior to October 28, 2012, and in excess of 10 percent therefrom.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to June 2008.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for asthma and assigned a noncompensable evaluation effective from June 9, 2008.  

During the pendency of the appeal, in a February 2013 rating decision, the RO increased the evaluation for asthma to 10 percent effective from October 28, 2012.  The Board remanded the case for further development in September 2012, to include a contemporaneous VA examination.  That examination was conducted in October 2012, and the report is of record for consideration.  In February 2016, the claim was remanded again, as the Veteran requested a videoconference hearing.  

In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

At the hearing, the Veteran testified in support of his claims.  He acknowledged that there were outstanding private records at two private facilities which might be beneficial to his claims, but stated that he was reluctant to obtain such records because there was a fee involved.  He said that he primarily received medications as a result of these treatment visits.  (Hrg. tr. at pgs. 8-9.)  He also testified that he continued to receive treatment at VA for his respiratory complaints.  He reported that his asthma precluded more than light manual labor, and he experienced constant shortness of breath.  (Tr. at pg. 12.)  On a weekly basis, he had severely restricted airway and wheezing.  (Tr. at pg. 13.)  He first had bronchitis and pneumonia during service and said that he had had recurring episodes of these disorders ever since.  (Tr. at pg. 14.)  

On remand, efforts should be undertaken to obtain the identified private treatment records.  In addition, updated VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).  

The Veteran's testimony suggests a possible increase in severity of symptomatology of his service-connected asthma.  A contemporaneous examination is necessary.  While an October 2012 VA examination was negative for current diagnoses of bronchitis and pneumonia, the Veteran claims that he has suffered from recurring episodes of these conditions ever since service discharge.  Additional medical opinion as to such will also be obtained upon remand.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to treatment for respiratory disorders from a Dr. Bell in Centerville, Virginia, and from the urgent care center in Gainesville, VA.  It is pointed out that VA will not pay any fees charged by a custodian to provide records requested.  38 C.F.R. § 3.159(c) (2016).  

Also obtain outstanding VA medical records following the procedures set forth in 38 C.F.R. § 3.159(c) (2016).  

2.  Upon completion of the above, schedule the Veteran for appropriate respiratory examination to determine the nature and severity of his service-connected asthma as well as whether he manifests an independent disease entity of chronic bronchitis/pneumonia.  The claims folder contents must be provided to the examiner for review.  Following any necessary testing or studies, the examiner is requested to provide opinion on the following matters:

a) evaluate the current nature and severity of service-connected asthma by obtaining a history of use of inhalational or oral bronchodilator therapy as well as the frequency and duration of asthma exacerbations, and conduct pulmonary function testing; and

b) identify whether the Veteran has any additional chronic respiratory disorders other than service-connected asthma and allergic rhinitis, including chronic bronchitis and/or pneumonia, and, if so, whether it is at least as likely as not (50 percent or greater probability) that any such disorder either i) first manifested in service, ii) is causally related to an event during service OR iii) is aggravated (increased in severity beyond the normal progress of the disorder) by service-connected asthma and/or allergic rhinitis?

In evaluating whether the Veteran manifests a chronic respiratory disorder other than service-connected asthma and allergic rhinitis, the examiner should consider the following details which were reported in a previous remand of the claims:

 * the Veteran is service-connected for both asthma and allergic rhinitis;
 * the Veteran reports that his service-connected asthma results in recurrent bouts of bronchitis and/or pneumonia;
 * the Veteran received inservice treatment for the following: 
   upper respiratory infection (URI)/resolving bronchitis/pneumonia in July and August 2003;
   URI in October 2003;
   nasal congestion in April 2005;
   URI in December 2005;
   URI in March 2006;
   URI in July 2006; and
   congestion in October 2007

If the examiner is not able to provide an opinion, he or she should explain why.  

3.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and provided an appropriate period of time to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

